Citation Nr: 1536849	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure and the service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the January 2011 VA Form 9 Appeal, the Veteran requested a Board hearing.  In a statement dated in April 2011, the Veteran withdrew his request. 

In November 2012 the Agency of Original Jurisdiction (AOJ) issued a statement of the case for the issues of entitlement to service connection for tinnitus and cholesteatoma, and whether new and material evidence had been received sufficient to reopen the claim of entitlement to service connection for hearing loss.  The Veteran did not perfect his appeal pertaining to these issues in a timely manner.  Therefore, they are not before the Board. 

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2010, the AOJ obtained a VA examination to determine the nature and etiology of the Veteran's claimed heart disability.  The VA examiner opined that the mild mitral and tricuspid valve insufficiencies were less likely than not caused by or the result of exposure to Agent Orange or any other herbicides.  He also concluded that the Veteran's valvular insufficiency was not caused by or a result of his service-connected diabetes mellitus, type II.  The Board finds that a remand is necessary to obtain an addendum opinion as the VA examiner's opinion regarding exposure to herbicides did not provide a rationale and the secondary opinion did not address whether the Veteran's service-connected diabetes mellitus, type II, aggravated the claimed heart disability beyond its natural progression.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to the VA examiner who prepared the May 2010 examination report, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  The examiner should then provide an addendum opinion, responding to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed heart disability was aggravated beyond its natural progression by the service-connected diabetes mellitus, type II?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed heart disability was the result of in-service exposure to herbicides?

The examiner must include in the examination report the rationale for any opinion expressed.

2. After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




